Filed 5/25/17



                IN THE SUPREME COURT OF CALIFORNIA



THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                             S219970
           v.                        )
                                     )                      Ct.App. 4/2 E057976
DENNIS TERRY MARTINEZ,               )
                                     )                     San Bernardino County
           Defendant and Appellant.  )                  Super. Ct. No. FMB1200197
____________________________________)


        After defendant Dennis Terry Martinez pleaded guilty to leaving the scene
of an injury accident in violation of Vehicle Code section 20001, subdivision (a)
(Vehicle Code section 20001(a), commonly known as ―hit and run‖), the trial
court sentenced him to three years in state prison. The trial court further ordered
him to pay $425,654.63 to the victim as restitution for injuries suffered as a result
of the accident. Defendant contends, and the Court of Appeal agreed, that the trial
court erred in fixing the amount of restitution. We agree as well.
        Where, as here, a criminal defendant is convicted and sentenced to state
prison, section 1202.4 of the Penal Code (section 1202.4) provides that the
defendant must pay restitution directly to the victim for losses incurred ―as a result
of the commission of a crime.‖ (§ 1202.4, subd. (a)(1); see People v. Giordano
(2007) 42 Cal.4th 644, 651–652 (Giordano).) ―To the extent possible,‖ direct
victim restitution is to be ordered in an amount ―sufficient to fully reimburse the
victim or victims for every determined economic loss incurred as the result of the
defendant‘s criminal conduct.‖ (§ 1202.4, subd. (f)(3).) Application of these


                                          1
provisions depends on the relationship between the victim‘s loss and the defendant‘s
crime. Here, defendant‘s crime was not being involved in a traffic accident, nor
does his conviction imply that he was at fault in the accident. Defendant‘s crime,
rather, was leaving the scene of the accident without presenting identification or
rendering aid. Thus, under section 1202.4, the trial court was authorized to order
restitution for those injuries that were caused or exacerbated by defendant‘s criminal
flight from the scene of the accident, but it was not authorized to award restitution
for injuries resulting from the accident itself.
                                           I.
       Defendant was driving his pickup truck during the early evening of April
26, 2012, when he was involved in a collision with a 12-year-old boy riding on a
scooter. Defendant stopped his truck and checked on the boy, who had been
seriously injured in the accident. The victim‘s mother rushed to the scene. When
she arrived, defendant returned to his truck. Defendant later told police that he
waited there until he saw the boy loaded into an ambulance, then drove off. At the
time of the accident, defendant was unlicensed and on felony probation. He told
officers that he left the scene because he was afraid that he had violated his
probation by driving without a license.
       The victim sustained multiple facial fractures and a fractured clavicle and
was diagnosed with a traumatic brain injury. He was hospitalized in intensive care
for nine days before being transferred to a rehabilitation center.
       Police ultimately identified the vehicle involved in the accident and traced
the vehicle to defendant, at which point defendant came forward. In an interview
with police, defendant admitted to his involvement in the accident and that he left
the scene. Defendant reported that he was not intoxicated at the time of the
accident; he stated that he had used medical grade marijuana at 8:00 a.m. on the



                                           2
day of the accident but that its effects had worn off by 11:00 a.m., approximately
seven and a half hours before the accident. Defendant apologized and told officers
that he understood he had committed a crime by fleeing the scene.
       Defendant was charged with one felony count of leaving the scene of an
injury accident. (Veh. Code, § 20001(a).) He pleaded guilty and the trial court
sentenced him to a three-year term of imprisonment with 192 days of credit for
time served and good conduct. The parties stipulated that the felony complaint
and police report would provide a factual basis for the plea. At the sentencing
hearing, the victim‘s mother stated that her son had collided with the truck and
that the collision was an accident. Defendant reported that the victim hit
defendant‘s vehicle when the victim failed to stop on his scooter. The trial court
made no findings concerning defendant‘s responsibility for the accident.
       Several months after sentencing, the trial court considered whether
defendant could be ordered to pay restitution for the medical costs that the victim
incurred as a result of the accident. The trial court answered that question in the
affirmative, relying on People v. Rubics (2006) 136 Cal.App.4th 452 (Rubics). In
Rubics, the Court of Appeal upheld a direct restitution award of $44,414 in funeral
expenses against a defendant convicted of leaving the scene of the accident that
resulted in the victim‘s death. Echoing the reasoning of Rubics, the trial court
ruled that the victim in this case was entitled to restitution for losses incurred as a
result of the accident because ―even if it was just a pure accident,‖ involvement in
an accident ―is still an element of the crime.‖ Following the trial court‘s ruling,
the parties entered into a stipulated agreement fixing $425,654.63 — the amount
of the victim‘s bill for his stay in intensive care — as the amount of direct victim
restitution.




                                           3
       The Court of Appeal reversed the restitution order. It concluded that the
trial court erred because ― ‗[t]he gravamen of a section 20001 offense . . . is not the
initial injury of the victim, but leaving the scene without presenting identification
or rendering aid.‘ ‖ (Quoting People v. Escobar (1991) 235 Cal.App.3d 1504,
1509 (Escobar).) The court disagreed with Rubics, which it characterized as ―an
anomaly in an otherwise ‗unbroken line of cases stretching back more than 50
years‘ ‖ that have characterized the offense in the same manner. (Quoting People
v. Valdez (2010) 189 Cal.App.4th 82, 89 (Valdez).) The court concluded that the
trial court lacked the power to order restitution for injuries caused by the accident
itself because ―defendant was not convicted for any offense involving
responsibility for the actual accident and no factual determination of his
responsibility for the collision or the victim‘s injuries ha[d] been made.‖ The
court remanded the matter to permit the People to seek restitution for any losses
caused or exacerbated by defendant‘s flight.
       We granted review to resolve the conflict about whether, in imposing a
sentence for a violation of Vehicle Code section 20001(a), a trial court may order
direct restitution for injuries the victim suffered as a result of the underlying
accidental collision.
                                          II.

                                           A.
       Under California law, ―[c]onvicted criminals may be required to pay one or
more of three types of restitution.‖ (Giordano, supra, 42 Cal.4th at p. 651.) They
may be required to pay a restitution fine into the state Restitution Fund, to pay
restitution directly to the victim, or to pay restitution as a condition of probation.
The statutory requirements vary depending on the type of restitution at issue. (Id.
at pp. 651–652.)


                                           4
       This case concerns an order of direct victim restitution. Under the
California Constitution, as amended in 1982 by Proposition 8 (commonly known
as The Victims‘ Bill of Rights), every crime victim has a right to be compensated
by the defendant for losses incurred as a result of the defendant‘s crime. (Cal.
Const., art. I, § 28, subd. (b)(13).) At the time Proposition 8 was passed, ―victims
had some access to compensation through the Restitution Fund, and trial courts
had discretion to impose restitution as a condition of probation.‖ (Giordano,
supra, 42 Cal.4th at p. 652.) Courts did not, however, have general statutory
authority to order the defendant to pay restitution directly to the victim of his or
her crime. (See People v. Broussard (1993) 5 Cal.4th 1067, 1072–1074
(Broussard).) In passing Proposition 8, the electorate expanded victims‘ access to
compensation by declaring an ―unequivocal intention . . . that all persons who
suffer losses as a result of criminal activity shall have the right to restitution from
the persons convicted of the crimes for losses they suffer,‖ and instructing the
Legislature to adopt legislation to implement this directive. (Prop. 8, adding Cal.
Const., art. I, former § 28, subd. (b), as enacted June 8, 1982, reprinted at 1 Stats.
1982, p. A–186.)
       The Legislature‘s response, currently codified in section 1202.4, similarly
declares that it is the Legislature‘s intent ―that a victim of crime who incurs an
economic loss as a result of the commission of a crime shall receive restitution
directly from a defendant convicted of that crime.‖ (§ 1202.4, subd. (a)(1).)1 To


1      Because Proposition 8 was not self-executing, the Legislature enacted
several statutes to implement the new law, including Penal Code former
section 1203.04 and Government Code former section 13967. These statutes were
ultimately repealed and consolidated into Penal Code section 1202.4, which now
governs restitution orders in all criminal cases, except those in which the
                                                             (footnote continued on next page)


                                           5
that end, section 1202.4 provides that, with certain exceptions not relevant here,
―in every case in which a victim has suffered economic loss as a result of the
defendant‘s conduct, the court shall require that the defendant make restitution to
the victim or victims.‖ (Id., subd. (f).) The statute further provides that the court‘s
restitution order shall, ―[t]o the extent possible . . . fully reimburse the victim or
victims for every determined economic loss incurred as the result of the
defendant‘s criminal conduct.‖ (Id., subd. (f)(3).) This provision, as the Courts of
Appeal have uniformly held, and as the People agree, authorizes trial courts to
order direct victim restitution for those losses incurred as a result of the crime of
which the defendant was convicted. (See, e.g., People v. Lai (2006) 138
Cal.App.4th 1227, 1247–1248; People v. Woods (2008) 161 Cal.App.4th 1045,
1051–1052; see also People v. Williams (2010) 184 Cal.App.4th 142, 147 [―The
only limitation the Legislature placed on victim restitution is that the loss must be
an ‗ ― ‗economic loss‘ ‖ ‘ incurred as a result of the defendant‘s criminal
conduct.‖].)
        In this respect, the restitution power conferred by section 1202.4 stands in
contrast to a court‘s power to order restitution as a condition of probation. As we
explained in People v. Carbajal (1995) 10 Cal.4th 1114 (Carbajal), ―[i]n granting
probation, courts have broad discretion to impose conditions to foster
rehabilitation and to protect public safety,‖ including the power to ―regulate
conduct ‗not itself criminal‘ ‖ but ― ‗reasonably related to the crime of which the
defendant was convicted or to future criminality.‘ ‖ (Id. at pp. 1120–1121,


(footnote continued from previous page)

defendant is sentenced to probation. (Pen. Code, § 1203.1; Giordano, supra, 42
Cal.4th at pp. 652–654.)



                                            6
quoting People v. Lent (1975) 15 Cal.3d 481, 486; see Pen. Code, § 1203.1,
subd. (j).) This discretion, we noted, has long been held to include the power to
order restitution ―even when the loss was not necessarily caused by the criminal
conduct underlying the conviction,‖ including in cases in which ―the loss was
caused by related conduct not resulting in a conviction [citation], by conduct
underlying dismissed and uncharged counts [citation], and by conduct resulting in
an acquittal [citation].‖ (Carbajal, at p. 1121.) We held in Carbajal that this
power was unaffected by the passage of Proposition 8 or its implementing
legislation, neither of which manifested an intent to abrogate courts‘ discretion to
order restitution as a condition of probation ―where the victim‘s loss was not the
result of the crime underlying the defendant‘s conviction, but where the trial court
finds such restitution will serve‖ the purposes of probation. (Carbajal, at p. 1122.)
A trial court‘s power to order restitution in probation cases is thus broader than its
power to order direct victim restitution under section 1202.4 in cases in which the
defendant receives a nonprobationary sentence. (See People v. Anderson (2010)
50 Cal.4th 19, 29 [―Trial courts continue to retain authority to impose restitution
as a condition of probation in circumstances not otherwise dictated by
section 1202.4. . . . When section 1202.4 imposes its mandatory requirements in
favor of a victim‘s right to restitution, the statute is explicit and narrow. When
section 1203.1 provides the court with discretion to achieve a defendant‘s
reformation, its ambit is necessarily broader[.]‖].)
       In Carbajal, we concluded that a trial court does not abuse its discretion in
a hit-and-run case by conditioning the defendant‘s probation on the payment of
restitution to the owner of property damaged in the underlying accident. Such a
condition, we explained, ―can be reasonably related to the offense underlying the
conviction and can serve the purposes of rehabilitating the offender and deterring



                                          7
future criminality.‖ (Carbajal, supra, 10 Cal.4th at p. 1119; see id. at pp. 1124–
1125.) We did not have occasion to address the distinct question whether, when a
defendant is convicted of a hit-and-run offense and sentenced to state prison, a
trial court may order direct victim restitution under section 1202.4, subdivision (f),
for losses incurred as a result of the underlying accident. It is to that question that
we now turn.

                                          B.
       Section 20001(a) of the Vehicle Code provides: ―The driver of a vehicle
involved in an accident resulting in injury to a person, other than himself or
herself, or in the death of a person shall immediately stop the vehicle at the scene
of the accident and shall fulfill the requirements of Sections 20003 and 20004.‖
Vehicle Code sections 20003 and 20004, in turn, require the driver to stop and
provide identification and render aid to the victim, as well as to report the accident
to authorities if there is no police officer present. Failure to comply with these
requirements is a criminal offense. (Veh. Code, § 20001, subd. (b)(1) & (2).)
       As courts have repeatedly observed, although the Vehicle Code
section 20001(a) offense is commonly referred to as a ―hit and run,‖ the term is
something of a misnomer; the offense is ―more accurately described as fleeing the
scene of an injury accident.‖ (Valdez, supra, 189 Cal.App.4th at p. 84.) That is to
say, ― ‗the act made criminal‘ ‖ under the statute ― ‗is not the ―hitting‖ but the
―running.‖ ‘ ‖ (Id. at p. 87.) ― ‗The legislative purpose of sections 20001 and
20003 is to prevent the driver of a vehicle involved in an injury-causing accident
from leaving injured persons in distress and danger for want of medical care and
from attempting to avoid possible civil or criminal liability for the accident by
failing to identify oneself.‘ ‖ (Escobar, supra, 235 Cal.App.3d at p. 1510.)




                                           8
       Under Vehicle Code section 20001(a), ―[t]he occurrence of an injury
accident is a condition precedent‖ to the imposition of a duty to stop, provide
identification, and render aid — ―but [it] is not an element of the crime‖ in the
sense that it constitutes part of the conduct forbidden by the statute. (Corenbaum
v. Lampkin (2013) 215 Cal.App.4th 1308, 1340.) Nor is any degree of fault
required for conviction; a defendant who flees the scene of an injury accident has
committed a crime even if the accident was solely the result of the victim‘s own
negligence. (Veh. Code, § 20001(a).) As the United States Supreme Court once
explained in upholding Vehicle Code section 20001 against constitutional
challenge, ―it is not a criminal offense under California law to be a driver
‗involved in an accident.‘ An accident may be the fault of others; it may occur
without any driver having been at fault.‖ (California v. Byers (1971) 402 U.S.
424, 431 (plur. opn. of Burger, C. J.) [rejecting argument that a driver‘s disclosure
obligations under California‘s hit-and-run statute create a ―substantial risk of self-
incrimination‖ in violation of the Fifth Amendment].)
       The answer to the question in this case follows directly from this long-
settled understanding of the crime made punishable by Vehicle Code
section 20001(a): Restitution for losses incurred ―as a result of the commission of
a crime‖ includes losses incurred as a result of the defendant‘s unlawful flight
from the scene of the accident in which he or she was involved, but not losses
incurred solely as a result the accident itself.
       The People acknowledge that ―the occurrence of the accident, in itself, is
not [independently] punishable as a criminal act‖ under Vehicle Code
section 20001. They argue, however, that restitution for injuries resulting from an
accident is nevertheless recoverable under Penal Code section 1202.4 because
involvement in the collision is an element of the offense — that is, a fact that the



                                            9
prosecution must prove to obtain a conviction. This argument draws heavily on
Rubics, supra, 136 Cal.App.4th at pages 454, 462, in which the Court of Appeal
upheld a direct restitution order for accident-related losses in a case in which the
defendant fled the scene of an accident that resulted in the victim‘s death. The
court in that case acknowledged that while the ― ‗gravamen of a section 20001
offense . . . is not the initial injury of the victim, but leaving the scene without
presenting identification or rendering aid,‘ ‖ a ―necessary element of
section 20001 is that [the defendant] was involved in an accident that caused
serious injury or death.‖ (Id. at pp. 458–459.) ―Thus, although a primary focus of
section 20001 may be the act of leaving the scene,‖ the court reasoned, ―a
conviction also acknowledges the fleeing driver‘s responsibility for the damages
he or she has caused by being involved in the accident itself.‖ (Id. at p. 459.) The
court upheld the restitution order after determining that substantial evidence
supported the conclusion that the defendant had been at fault in the accident. (Id.
at p. 462.) Relying on Rubics, the People argue that because involvement in an
accident is an element of the hit-and-run offense, ―it necessarily occurs in ‗the
commission of [that] crime‘ (Pen. Code, § 1202.4, subd. (a)(1)), and a court
therefore can impose victim restitution for the injury to the extent it was caused by
‗defendant‘s conduct‘ (id., subd. (f)).‖
       Of course, as previously noted, a conviction under Vehicle Code section
20001 does not, in fact, require any showing of ―the fleeing driver‘s
responsibility‖ for the underlying accident. (Rubics, supra, 136 Cal.App.4th at
p. 459.) And if restitution for accident-related injuries required nothing more than
proof that the driver was ―involved in an accident that caused serious injury or
death,‖ then section 1202.4 would authorize an award of restitution even in cases
in which the victim was solely at fault. To permit such an award based solely on



                                           10
the defendant‘s passive involvement in the accident would serve no recognized
restitutionary purpose. And, indeed, to require the defendant to compensate the
victim for injuries for which the defendant bears no responsibility — much less for
injuries the victim has in effect inflicted on him or herself — could raise
significant constitutional questions. (Cf., e.g., Paroline v. United States (2014)
___ U.S. ___, ___ [134 S.Ct. 1710, 1726] [noting that the excessive fines clause of
the Eighth Amendment may place limits on restitution awards].) We are aware of
no appellate ruling that has countenanced such a result. (See State v. Domingo
(Hawaii Ct.App. 2009) 216 P.3d 117 [reversing trial court restitution award where
victim, whose blood-alcohol level was nearly three times the legal limit, caused
accident from which defendant fled].)
       Seeking to avoid that result here, the People insist that accepting their theory
―does not mean that a defendant will be liable for the losses in every hit-and-run
case.‖ Rather, in the People‘s view, whether a particular defendant will be required
to pay restitution for losses resulting from the accident is ―a determination to be
made by the sentencing judge at the restitution hearing,‖ presumably based on the
sentencing judge‘s view of whether the defendant was at fault in the accident, and
therefore can be said to have ―caused‖ the victim‘s injuries through his or her
―conduct‖ within the meaning of section 1202.4, subdivision (f).
       Whatever the merits of the People‘s argument as a policy matter, it cannot
be squared with the plain language of section 1202.4. Section 1202.4 refers to
losses incurred ―as a result of the commission of a crime,‖ not as the result of
attendant facts or circumstances the prosecution must prove in order to obtain a
conviction. Involvement in an accident is precisely such a circumstance; it forms
no part of the conduct proscribed by Vehicle Code section 20001(a), but instead
describes an event that gives rise to the statutory duty to stop, provide



                                          11
identification, and render aid. Thus, even if defendant had been at fault in the
accident — and the evidence in the record does not establish that he was — his
negligence might well give rise to civil tort liability, but it would not give rise to
an obligation to make direct victim restitution for injuries caused by a collision
that involved no criminal wrongdoing.
       Nor does the reference to losses resulting from the ―defendant‘s conduct‖ in
section 1202.4, subdivision (f), suggest a different result, as the People‘s argument
might suggest. In the very same subdivision of the provision, the Legislature made
clear that restitution is measured by the ―dollar amount that is sufficient to fully
reimburse the victim or victims for every determined economic loss incurred as the
result of the defendant‘s criminal conduct.‖ (§ 1202.4, subd. (f)(3), italics added.)
Read in context, the statute‘s reference to losses resulting from the ―defendant‘s
conduct‖ (id., subd. (f)) is not plausibly read to expand the scope of direct victim
restitution to encompass losses resulting from noncriminal conduct, solely because
that conduct gives rise to a duty the breach of which is punishable as a crime.2

2       As defendant notes, every state high court to address this question under a
comparably worded restitution statute has reached the same conclusion. (See, e.g.,
State v. Williams (Fla. 1988) 520 So.2d 276, 277; State v. Starkey (Iowa 1989) 437
N.W.2d 573, 575; State v. Beaudoin (Me. 1986) 503 A.2d 1289, 1290; State v.
Steinolfson (N.D. 1992) 483 N.W.2d 182, 184; State v. Joyce (S.D. 2004) 681
N.W.2d 468, 470–471; State v. Eastman (Or. 1981) 637 P.2d 609, 612, abrogated
by Or. Rev. Stat., § 811.706 (1995); see also State ex rel. McDougall v. Superior
Court (Ariz.Ct.App. 1996) 920 P.2d 784, 786.) Only the Montana Supreme Court
has reached a different conclusion in a somewhat analogous setting, but it did so
because Montana‘s restitution statute had been revised to ―eliminat[e] the words
requiring a victim to be a victim ‗of the offense‘ and the victim‘s loss to be ‗as a
result of the offense.‘ ‖ (State v. Ness (Mont. 2009) 216 P.3d 773, 778 [upholding
restitution order as part of sentence for tampering with evidence following a hit-
and-run accident resulting in victim‘s death].) The court in that case concluded
that the Montana Legislature intended to ―relax in some fashion the requirement
that victim losses be a ‗result‘ of the offense,‖ and thus held that the statute
                                                             (footnote continued on next page)


                                           12
        This straightforward reading of the statutory text does not, as the People
argue, cast any doubt on whether direct victim restitution is available when the
victim‘s losses are caused by conduct that does, in fact, constitute a crime. If, for
example, a thief steals a car and a third party reckless driver damages it, we do not
doubt that the owner would be entitled to reimbursement from the thief under
section 1202.4, subdivision (f). But that is because the owner has incurred losses
resulting from the thief‘s criminal conduct (namely, the unlawful deprivation of
his or her property) — and not because the law provides general authorization to
order restitution for losses caused by noncriminal behavior (including involvement
in an accident) that is related in some way to the commission of a crime.
        Nor does this reading of the text cast doubt on whether a court may order
restitution for losses incurred as a result of the means by which the defendant
committed the offense. (Richardson v. United States (1999) 526 U.S. 813, 817;
People v. Russell (2010) 50 Cal.4th 1228, 1257.) So, for example, if a burglar
breaks a window to enter a home, he or she may be ordered to pay for the broken
window in victim restitution, even though the burglary statute requires the
prosecution to prove only that the defendant entered the house with the intent to
commit a felony. (See Pen. Code, § 459.) If the burglar happens to have
committed the prohibited entry by some means that causes damage to the home, a
trial court certainly can — and must — take the damage into account in ordering
restitution under section 1202.4, subdivision (f). But the authority to order



(footnote continued from previous page)

requires only that the restitution order have ― ‗some correlation or connection to
the underlying offense‘ for which [the defendant is being] sentenced.‖ (Id. at
pp. 778, 777.)



                                          13
restitution for losses caused by criminal conduct — in this example, the burglar‘s
unlawful entry into the home — does not imply the authority the People assert
here: that is, the power to order restitution for losses caused by noncriminal
conduct that took place before the commission of any crime but gave rise to the
duty that defendant ultimately breached.

                                           C.
       The People argue limiting direct victim restitution in hit-and-run cases to
losses incurred by the crime itself — that is, the defendant‘s flight from the scene
of the accident — undermines Vehicle Code section 20001(a)‘s purpose of
deterring negligent drivers from seeking to avoid potential liability for injuries and
damage they have caused. To preclude direct victim restitution for accident-
related injuries, they argue, would incentivize at-fault drivers to flee the scene in
hope of evading responsibility altogether or of covering up evidence of their fault.
       The People are, of course, correct that Vehicle Code section 20001(a) is
designed in part to deter drivers from seeking to avoid responsibility for accidents
in which they are at fault. (See Escobar, supra, 235 Cal.App.3d at p. 1510.) But
the means the Legislature chose to effectuate that purpose was to make leaving the
scene of an accident a crime punishable by a term of imprisonment. The
Legislature made no provision for direct restitution for losses caused by the
underlying collision. And the Legislature that enacted Vehicle Code
section 20001(a) in 1959 (Stats. 1959, ch. 3, § 20001, p. 1661) certainly would not
have assumed that such restitution would otherwise be available; no statute
provided general authority to award direct victim restitution in any amount until
legislation implementing Proposition 8 was enacted more than two decades later.
(See Broussard, supra, 5 Cal.4th at pp. 1072–1074.)




                                          14
       As the Legislature that enacted Vehicle Code section 20001(a) undoubtedly
understood, even if direct victim restitution for accident-related injuries is not
available, that does not mean that an at-fault driver will escape responsibility for
the losses he or she has caused. Once the perpetrator has been identified, the
victim of a hit and run who believes the other driver was at fault may obtain civil
damages in a tort suit, just as he or she would if the driver had stopped and
provided identification as required by law. And although fleeing the scene may
permit drivers to attempt to hide evidence of their fault in the accident, the law
accounts for this problem by permitting the trier of fact in a civil action to consider
the failure to stop as some evidence of consciousness of responsibility for the
accident. (Brooks v. E. J. Willig Truck Transp. Co. (1953) 40 Cal.2d 669, 676.) A
driver who breaches the duty to stop thus runs the risk not only of criminal
prosecution and possible prison time, but of incurring a material disadvantage in a
civil suit as well.
       We acknowledge the costs to the victims of hit-and-run offenses of
instituting separate civil proceedings against a defendant whose negligence may
have caused the underlying accident. Such costs are, however, unavoidable in a
statutory scheme that limits mandatory direct victim restitution to losses incurred
―as a result of the commission of a crime.‖ (§ 1202.4, subd. (a)(1).) Even giving
broad and liberal construction to section 1202.4 (People v. Garcia (2010) 185
Cal.App.4th 1203, 1208), we must give effect to the unambiguous language the
Legislature has chosen.




                                          15
       By its terms, section 1202.4 authorizes — indeed, requires — courts in
Vehicle Code section 20001 cases to award direct victim restitution for losses
resulting from the defendant‘s crime: that is, flight from the scene of the accident
without identifying himself or herself, rendering aid, or otherwise fulfilling the
statutory requirements. (Veh. Code, § 20001(a).) Where the flight leads to a
delay in the victim‘s access to medical care, for example, and the victim‘s injuries
are exacerbated as a result, those costs are properly characterized as the ―result of
the commission of a crime‖ for the purposes of a restitution order. (Pen. Code,
§ 1202.4, subd. (a)(1).) Similarly, the cost of tracking down a defendant who has
fled the scene of the accident may be recoverable because such losses, too, result
from the defendant‘s unlawful flight. Section 1202.4 does not, however, permit
courts to order direct victim restitution for losses that occur as a result of an
underlying accident that involves no criminal wrongdoing.3




3        A different result might obtain if the defendant‘s crimes included an
offense, such as reckless driving (Veh. Code, §§ 23103, 23104) or driving under
the influence (id., §§ 23152, 23153), that caused the accident that resulted in the
victim‘s injuries. Defendant in this case was neither charged with nor convicted of
such an offense. The People argue that the trial court‘s order was nevertheless
justified because defendant could have been charged (but was not) with unlicensed
driving. The People did not raise this argument in their petition for review, and
we do not address it.
         People v. Rubics, supra, 136 Cal.App.4th 452, is disapproved to the extent
it is inconsistent with this opinion.



                                           16
                                        III.
       The judgment of the Court of Appeal is affirmed, and the case remanded for
recalculation of the amount of victim restitution in accordance with this opinion.


                                                 KRUGER, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.




                                         17
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Martinez
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 226 Cal.App.4th 1156
Rehearing Granted

__________________________________________________________________________________

Opinion No. S219970
Date Filed: May 25, 2017
__________________________________________________________________________________

Court: Superior
County: San Bernardino
Judge: Daniel W. Detienne

__________________________________________________________________________________

Counsel:

Thomas E. Robertson, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Steven T. Oetting, Deputy State Solicitor General,
Melissa Mandel, Meredith S. White, Lise S. Jacobson and Michael Pulos, Deputy Attorneys General, for
Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Thomas E. Robertson
225 Broadway, Suite 1460
San Diego, CA 92101
(619) 544-9911

Michael Pulos
Deputy Attorney General
600 West Broadway, Suite 1800
San Diego, CA 92101
(619) 738-9041